Citation Nr: 1519742	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO. 13-20 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from February 1954 to August 1973.  He died in September 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT


1. The most probative and competent evidence reflects that the Veteran was exposed to herbicides during service.
 
2. The most probative evidence does not establish that hypertension, COPD, or arrhythmia, began during service, manifested to a compensable degree within one year of separation, or was otherwise caused by his military service, to include herbicide exposure.
 
3. At the time of the Veteran's death, service connection was not in effect for any disability.
 
4. The weight of the probative evidence of record is against a finding that the cause of the Veteran's death was related to his active military service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A VA letters issued in January 2011 fully satisfied the duty to notify provisions with respect to service connection for DIC benefits.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Additionally, the Veteran's claim was remanded in November 2013 to obtain outstanding private treatment records and to obtain a medical opinion regarding the Veteran's cause of death and possible connection to service.  The record contains a December 2013 letter to the appellant requesting that she identify or submit additional medical evidence.  To date, the appellant has not responded to this request or identified any outstanding private treatment records.  In this regard the Board notes that the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Finally, a medical opinion was obtained in February 2014 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly decide the appellant's claim.  The examiner reviewed the entire record and rendered an opinion that is in accord with the medical evidence and supported by adequate rationale.  As such, the Board finds that the November 2013 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As the appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Service Connection - General

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including leukemia, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2014).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Furthermore, VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

The appellant contends that the cause of the Veteran's death is related to his non service-connected chronic obstructive pulmonary disease (COPD), arrhythmia, and hypertension.  Specifically, the appellant asserts that the Veteran's COPD, hypertension, and arrhythmia resulted in cardio-pulmonary arrest that was the ultimate cause of death.  The Veteran died in September 2010 at the age of 78.  The certificate of death reported the immediate cause of death as cardio-pulmonary arrest, probably due to shoulder fatal arrhythmia, with COPD and hypertension listed as underlying causes.

At the time of the Veteran's death, service connection was not in effect for any disability.  However, it is undisputed that the Veteran had COPD, arrhythmia, and hypertension.  

However, before reaching a determination as to whether the Veteran's COPD, hypertension, or arrhythmia caused or contributed to causing his death, the Board will address whether the Veteran's claimed conditions can either be directly or presumptively linked to his time in military service.

III. Service Connection - COPD, hypertension, arrhythmia secondary to herbicide exposure

Preliminarily, the Board observes that the records reflect a diagnosis of hypertension, COPD, and arrhythmia.  As such, the Board finds the record has established a disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to in-service exposure to herbicides, the Veteran's service personnel records reflect service aboard the U.S.S Elkhorn, a ship that served in the inland waterways of the Republic of Vietnam between 1965 and 1966.  Thus, the Board finds that the Veteran did have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure, and his exposure is acknowledged.  However, none of the claimed conditions are enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's COPD, arrhythmia, and hypertension.

While the Veteran's exposure to herbicides is noted, the evidence does not weigh in favor of finding that his COPD, arrhythmia, or hypertension were caused by or otherwise related to his herbicide exposure.  Specifically, the February 2014 medical opinion reflects that it was less likely as not that these illnesses were caused by his herbicide exposure.  The examiner noted that these illnesses have not been found to be presumptively linked to herbicide exposure and further, that they manifested remotely from his separation in 1973.  The record is also negative for any competent medical opinion to the contrary, or competent evidence indicating that the claimed illnesses began within one year of exposure to herbicides.  Rather, the Veteran's service personnel records indicate that he last served aboard the Elkhorn in April 1966.  However, a 1973 report of medical examination is negative for any indication of hypertension, COPD, or arrhythmia.  A corresponding report of medical history also reflects that the Veteran denied a history of shortness of breath.  Moreover, service treatment records are negative for evidence that the Veteran was treated for COPD, hypertension, or arrhythmia in service.  

Based on the above, the Board finds that it is less likely that the Veteran's COPD, hypertension, or arrhythmia were caused by his herbicide exposure.  As described, the evidence indicates that the Veteran's conditions were not diagnosed until several decades after service.  Further, the competent and probative February 2014 medical opinion reflects that they are not related to herbicide exposure.  There are no contrary competent medical opinions of record.  In this regard, the Board acknowledges the assertions of the appellant.  However, she has not demonstrated herself to possess the medical knowledge and expertise required to render such a complex medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In sum, the evidence simply does not reflect that the Veteran's conditions are related to herbicide exposure.

Furthermore, while hypertension is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for hypertension.  There is no post-service medical evidence of hypertension within one year of separation.  Post-service medical records reflect that he was first diagnosed in September 2003, approximately 30 years after separation.  As such, the Board finds that continuity of symptomatology has not been established nor that the Veteran's hypertension was diagnosed within one year of separation.

Lastly, there is no medical evidence indicating that the Veteran's COPD, hypertension, or arrhythmia began during service.  Aside from exposure to herbicides, no in-service injury has been identified that could have caused these conditions.  Service treatment records are negative for any treatment for these conditions.  Additionally, there is no competent medical evidence linking any of the claimed conditions to the Veteran's military service.

In sum, while the Veteran is presumed to have been exposed to herbicides in service, the evidence weighs against a finding that the Veteran's COPD, hypertension, or arrhythmia were caused by or otherwise began during service.  The evidence also weighs against a finding that the Veteran's fatal cardio-pulmonary arrest due to COPD, arrhythmia, and hypertension was caused by or otherwise began during service.  As such, the criteria for service connection for the cause of the Veteran's death have not been met.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for the cause of the Veteran's death.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


